Robinson, J.
Appellants were subtenants of Criner as to a portion of the premises leased to him for the year 1887. They knew that he held the premises under a lease from plaintiff, but claim to have been ignorant of its terms. That lease was for the term of four years from the first day of March, 1885, and provided that Criner should pay a rental of two hundred dollars on the first day of March of each year. It also provided that the premises leased should not be sublet, neither in whole nor in part, without the written consent of lessor, and that she should have a “lien for rent at any time remaining unpaid ” upon certain personal property of Criner and upon all “crops to be grown.”
‘ and tenant: lien: subten1. Appellants claim that the proof does not show that plaintiff is entitled to the corn in controversy. The lease from plaintiff to Criner was proven, and admitted in evidence. The judgment against Criner was prima-facie evidence of the amount due thereon, and was not in any manner attacked. Intervenors, having knowledge that their lessor was a tenant of plaintiff, were chargeable with knowledge of the terms by which he held, and are bound by them. Criner’s lease gave to plaintiff a lien upon crops grown upon the leased premises ‘ ‘ for rent at any time remaining unpaid.” Fejavary v. Broesch, 52 Iowa, 88.
ed _._. eSoreefintersubteñant: evidence. II. The petition of intervention alleges that nothing was due to plaintiff from Criner; that any indebtedness which had existed had been paid; an(l that the action against Criner was prosecuted through collusion between him and plaintiff to defraud his creditors, and to wrongfully appropriate the property of intervenor. The burden of proof as to these allegations was upon intervenors, but they fail to sustain them by evidence sufficient to authorize the court to submit the issues they *207tendered to the jury. The corn in controversy was raised upon the leased premises; and by the terms of the lease to Criner is subject to a lien for the unpaid rent. Intervenors failed to introduce evidence which even tended to show that it was exempt from such lien, and the action of the court in directing a verdict for the plaintiff was correct. Its judgment is therefore

Affirmed.